Citation Nr: 1422178	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-39 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sinus disorder, to include allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served with the Army Reserves from May 1989 to December 2008, with periods of active duty from August 1989 to March 1990, January to August 1991, and January 3, 2004 to January 26, 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2012, the Veteran testified before a Decision Review Officer at the RO.  A transcript of that hearing is associated with the paper claims file.  In October 2013, the Veteran testified before the undersigned at the RO.  A transcript of that hearing is associated with the Veteran's Virtual VA claims file.  That electronic file otherwise contains only duplicative evidence.  The Veterans Benefits Management System electronic file contains no evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is warranted because the evidence of record is inadequate.  In February 2010, the Veteran underwent VA examination regarding his allergic rhinitis and was given that diagnosis.  The examiner indicated that he could not determine whether the allergic rhinitis was incurred during the January 2004 active duty period without having access to the claims file, which was not provided.  This examination report is, therefore, inadequate, and an addendum to the examination report should be obtained. 


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims folder to the February 2010 VA examiner, if available, to determine the etiology of his allergic rhinitis.  If that examiner is not available, submit the Veteran's claims file to a qualified medical professional.  If any examiner determines that an examination of the Veteran is required, that should be scheduled.

An explanation for all opinions expressed should be provided.  If an opinion cannot be provided without resort to speculation, it should be noted in the examination report, and an explanation provided for that conclusion.

Pursuant to providing this opinion, the examiner is informed that the following are the Veteran's periods of active duty: August 1989 to March 1990, January to August 1991, and January 3, 2004 to January 26, 2004.  The Veteran has specifically alleged that his allergic rhinitis was incurred in or aggravated by his period of service in January 2004.

The examiner is asked to provide the following opinions, in light of the examination findings, if one is conducted, and the in-service and post-service evidence of record: 

(1) did the Veteran's allergic rhinitis clearly and unmistakably pre-exist any period of service;

(2) if so, was the allergic rhinitis clearly and unmistakably not aggravated by any period of service;

(3) if not, is it is at least as likely as not (50 percent or greater probability) that the Veteran's allergic rhinitis was caused or aggravated by any period of the Veteran's service. 

In providing the requested opinions, the examiner should specifically address the Veteran's January 2004 service treatment records.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC should implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



